280 F.2d 57
108 U.S.App.D.C. 49
Robert L. RAMSOUR, Appellantv.UNITED STATES of America, Appellee.
No. 15335.
United States Court of Appeals District of Columbia Circuit.
Submitted May 6, 1960.Decided June 9, 1960.

Mr. Frank Q. Nebeker, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., and Carl W. Belcher, Asst. U.S. Atty., were on the brief, submitted on the brief for appellee.
Before PHILLIPS, Senior United States Circuit Judge for the Tenth Circuit,* and FAHY and WASHINGTON, Circuit Judges.
PER CURIAM.


1
Appellant was convicted on eleven counts of an indictment under the narcotics laws.  21 U.S.C. 174 (1958); 26 U.S.C. 4704(a), 4705(a) (1958).  He filed a timely application for leave to appeal in forma pauperis, which the District Court denied.  Later, he moved to vacate his sentence, under 28 U.S.C. 2255 (1958).  The motion was denied, and this appeal followed.


2
Whether this case be considered as a belated direct appeal from the judgment of conviction, cf. Blunt v. United States, 1957, 100 U.S.App.D.C. 266, 244 F.2d 355,1 or simply as an appeal from the order denying the motion under Section 2255, we must conclude that appellant is not entitled to relief.  We have reviewed the entire record, and perceive no prejudicial error as to any of the counts of which appellant was found guilty, or in the denial of the motion under Section 2255.


3
Affirmed.



*
 Sitting by designation pursuant to Section 294(d), Title 28, U.S.Code


1
 We express no opinion as to whether on the facts here appellant is entitled to have his case so considered